OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously affirmed.
The trier of fact chose to credit the testimony of the complainant police officer to the effect that while he could not see the particular lens in the traffic light facing defendant, he could see its reflection which was red. Thus, the People adduced sufficient evidence to establish the color of the light when passed by defendant (People v Wright, NYLJ, Dec. 29, 1980, at 14, col 2 [App Term, 9th & 10th Jud Dists]; cf., *376Squadrito v State of New York, 34 Misc 2d 758, 761) and the case is readily distinguishable from decisions of other courts, which pertain to the situation of the officer merely being able to describe the color of the light facing a different direction from that facing the defendant (People v Ellsessor, 52 Misc 2d 588; People v Parker, 43 Misc 2d 1081; People v Bates, 26 Misc 2d 862).
Parenthetically, it may also be noted that there was additional testimony from the officer that he checked the traffic signal before the incident and found it working properly in sequence.
Stark, J. P., Collins and Ingrassia, JJ., concur.